Title: From John Adams to the Abbés Chalut and Arnoux, 8 July 1786
From: Adams, John
To: Chalut, Abbé,Arnoux, Abbé


     
      Mes chers Amis—
      July 8th. 1786
     
     Permettez moi de vous presenter Mon Ami monsieur John Trumbull Fils du Governeur Trumbull et cidevant Colonel au service des Etats Unis— Il a l’Ambition noble de consigner a l’immortality les Evenemens de notre Histoire par son Pinceau— vous verrez son Warren et son Montgomery— Mr. Trumbull est un Citizen tres estimable, et Je vous prie de l’assister avec vos Bontés
     
      J. A—
     
     
     TRANSLATION
     
      My dear friends
      8 July 1786
     
     Allow me to present to you my friend Mr. John Trumbull, son of Governor Trumbull and erstwhile colonel in the service of the United States. He has the noble ambition of immortalizing the events of our history with his

paintbrush. You will see his Warren and his Montgomery. Mr. Trumbull is a very praiseworthy citizen, and I pray you to assist him with your hospitality.
     
      J. A—
     
    